Exhibit 10.4

 

EXCLUSIVE CALL OPTION AGREEMENT

 

This Exclusive Call Option Agreement (this “Agreement”) is made and entered into
by the Parties below on August 1, 2017.

 

(1) Party A:Rui Xiang Technology Group Limited, a company with limited liability
duly incorporated and validly existing under the laws of Hong Kong Special
Administrative Region;

 

(2) Party B: Jiuyuan Investment Company; a company with limited liability duly
incorporated and validly existing under the laws of the People’s Republic of
China (“China” or “PRC”);

 

Meng Xiangbin; ID No.: ;

 

(3)Party C:Jiucheng Asset Management Company, a company with limited liability
duly registered and validly existing under the laws of China; and

 

(4) Party D:Beijing Jiucheng Information Consulting Company, a company with
limited liability duly registered and validly existing under the laws of China
and a wholly owned subsidiary of Party A .

 

In this Agreement, Party A, Party B, Party C and Party D are each referred to as
a “Party“and collectively, the ”Parties”.

 

WHEREAS:

 

1. Party A holds 100% equity interests in Party D;

 

2. Jiuyuan Investment Company and Meng Xiangbin are shareholders of Party C,
holding 70% and 30% equity interests in Party C respectively (Jiuyuan Investment
Company and Meng Xiangbin hereinafter collectively referred to as Party B);

 

3. Party D and Party C entered into an exclusive technical consultancy and
services agreement (the “Exclusive Technical Consultancy and Services
Agreement”) on August 1, 2017; and

 

4. Party B and Party D entered into an equity pledge agreement (the “Equity
Pledge Agreement”) on August 1, 2017.

 

NOW, THEREFORE, the Parties through negotiations hereby agree as follows:

 

1. Transfer of Equity Interest

 

1.1 Granting of Rights

 

Party B hereby irrevocably grants Party A or one or more persons designated by
Party A (each, a “Designated Person”) an irrevocable and exclusive right to
purchase (the “Call Option”) from Party B the whole or a part of the equity
interest in Party C held by Party B (the “Target Equity”) exercisable by Party A
at its own option and at the price set forth in Article 1.3 herein pursuant to
any applicable PRC laws. Unless the prior written consent of Party A and its
Designated Person has been obtained, Party B shall not sell, transfer or dispose
of the Target Equity in any way to any other person. Party C hereby agrees to
Party B’s granting to Party A the Call Option.

 



 1 

 



 

The reference to “person” in this Section and this Agreement are to a natural
person, legal person or non-legal person entity.

 

1.2 Exercise Procedure

 

Party A shall exercise its Call Option in accordance with the relevant PRC laws
and regulations. When exercising its aforesaid Call Option, Party A shall send
to Party B a written notice (a “Notice of Equity Purchase”) and such Notice
shall contain the following matters: (a) the decision of Party A to exercise the
Call Option; (b) the number of shares to be purchased by Party A; and (c)
purchase date and transfer date of the equity interests. For the avoidance of
doubt a Notice of Equity Purchase may be served on more than one occasion for
such part of the Target Equity held by Party B, as Party A may elect in its
entire discretion.

 

1.3 Equity Price

 

The price for the Target Equity will be agreed in good faith between the parties
as soon as reasonably practicable following service of a Notice of Equity
Purchase and in any event the price shall be the lowest price permitted by PRC
law. In the event that a formal valuation is required and/or authorization or
consents are required from the appropriate authorities in PRC, the parties
undertake to use all reasonable endeavors to obtain such valuation,
authorization and consents as may be required as soon as reasonably practicable.

 

1.4 Transfer of Target Equity

 

Whenever Party A is to exercise its Call Option:

 

(a) Party B shall instruct Party C to hold a shareholders meeting in time, and a
resolution shall be passed during such meeting that approves Party B’s transfer
of its equity interests in Party C to Party A and/or its Designated Person.

 

(b) Party B shall sign an equity interest transfer agreement with Party A (or
its Designated Person, as applicable) in accordance with this Agreement and the
Notice of Equity Purchase.

 

(c) The relevant Parties shall sign all other necessary contracts, agreements or
documents, obtain all necessary governmental approval and consent, take all
necessary actions to transfer, without attaching any Security Interests, the
ownership of the Target Equity to Party A and/or the Designated Person; and
cause Party A and/or the Designated Person to become the registered owner of the
aforesaid Target Equity. For the purposes of this Section and this Agreement,
“Security Interests” include liens, warrants, mortgages, pledges, rights and
interests of a third party, any right to purchase, right to procure, right of
priority, right to setoff, withholding of ownership, or other security
arrangement; provided, however, that the “Security Interests” exclude any lien
or security interests granted to Party A under this Agreement and to Party D
under the Equity Pledge Agreement.

 



 2 

 



 

(d) Before Party A and/or the Designated Person exercise the Call Option, Party
B may, with the prior written consent of Party A and/or the Designated Person
(which consent may be withheld entirely at the discretion of Party A and/or the
Designated Person), transfer to a third party other than Party A and/or the
Designated Person the Target Equity, and such third party shall succeed to all
obligations, undertakings, representations and warranties of Party B under this
Agreement as if is had been a Party hereof.

 

2. Undertakings in Relation to Equity Interest

 

2.1 Party C’s Undertakings

 

Party C hereby irrevocably undertakes:

 

(a) Without the prior written consent of Party A or Party D (which consent may
be withheld entirely at the discretion of Party A or Party D), Party C shall not
supplement, amend or otherwise modify any document in any way that relates to
the constitution of Party C, increase or reduce its registered capital, or
changes the structure of its registered capital in any other way;

 

(b) Party C shall maintain its corporate existence, operate and deal with its
business diligently and effectively in accordance with good financial and
commercial standards and practices;

 

(c) Without the prior written consent of Party A or Party D (which consent may
be withheld entirely at the discretion of Party A or Party D), Party C shall
not, in any way at any time after the execution of this Agreement, sell,
transfer, mortgage, charge or otherwise encumber or dispose of any of its legal
rights and interests in relation to its assets, business or income, or allow the
existence of any other Security Interests thereon;

 

(d) Without the prior written consent of Party A or Party D (which consent may
be withheld entirely at the discretion of Party A or Party D), no debts may be
incurred by, or be succeeded to or warranted or allowed to exist in, Party C,
except the following debts: (i) debts incurred in the normal or ordinary course
of its business operations, and (ii) debts incurred with prior consent in
writing by Party A;

 

(e) Party C shall continue to operate all of its business in the ordinary course
in order to maintain the value of its assets, and shall not perform any act or
fail to perform an act that may materially affect its operations and the value
of its assets;

 

(f) Without the prior written consent of Party A or Party D (which consent may
be withheld entirely at the discretion of Party A or Party D), Party C may not
sign any material contract, the value of which is over RMB 500 million, except
for any contract in its normal course of business;

 



 3 

 



 

(g) Without the prior written consent of Party A or Party D (which consent may
be withheld entirely at the discretion of Party A or Party D), Party C may not
provide any loan or security/warranty for any other party;

 

(h) Upon Party A’s request, Party C shall provide all materials in relation to
its operations and financial condition to Party A;

 

(i) Party C shall, with Party A’s consent, purchase and maintain insurance, the
amount and specific coverage of which shall be the same as those taken out by
companies in similar businesses with similar properties or assets in the same
area;

 

(j) Without the prior written consent of Party A or Party D (which consent may
be withheld entirely at the discretion of Party A or Party D), Party C may not
consolidate or merge with any party, acquire any party, or invest in any party;

 

(k) It shall forthwith notify Party A of any litigation, arbitration or
administrative proceedings that have occurred or are reasonably likely to occur
in relation to the assets, business and income of Party C;

 

(l) In order to maintain Party C’s ownership of all of its assets, Party C shall
sign and deliver all necessary or proper documents, take all necessary or proper
actions, lodge all necessary or proper complaints or raise all necessary or
proper defenses against all claims;

 

(m) Without the prior written consent of Party A (which consent may be withheld
entirely at the discretion of Party A or Party D), Party C may not declare or
pay dividends to the shareholders of Party C, provided however that, upon Party
A’s written request, Party C shall forthwith distribute all of its distributable
profits to its respective shareholders; and

 

(n) Upon Party A’s request, Party C shall appoint the person or persons
designated by Party D to take up any directorship at Party C.

 

2.2 Party B’s Undertakings

 

Party B hereby undertakes:

 

(a) Without the prior written consent of Party A or Party D (which consent may
be withheld entirely at the discretion of Party A or Party D), Party B shall not
in any way at any time after the signing of this Agreement sell, transfer,
mortgage, charge or otherwise encumber or dispose of any of its legal rights and
interests in relation to the equity interests in Party C held by Party B, or
allow the existence of any other Security Interests therein, except for the
pledge of the equity interests in Party C held by Party B under the Equity
Pledge Agreement;

 



 4 

 



 

(b) It shall cause the shareholders meetings of Party C not to approve, without
the prior written consent of Party A or Party D (which consent may be withheld
entirely at the discretion of Party A or Party D), any action to sell, transfer,
mortgage or dispose of any of its legal rights and interests in relation to any
equity interests in Party C, or allow the existence of any other Security
Interests therein, except for the pledge of such equity interests in Party C
held by Party B under the Equity Pledge Agreement;

 

(c) It shall cause the shareholders meetings of Party C not to approve, without
the prior written consent of Party A or Party D (which consent may be withheld
entirely at the discretion of Party A or Party D), that Party C is to
consolidate or merge with any party, acquire any party, or invest in any party;

 

(d) It shall forthwith notify Party A of any litigation, arbitration or
administrative proceedings that occur or are reasonably likely to occur in
relation to the equity interests in Party C held by Party B;

 

(e) It shall cause the shareholders meetings of Party C to vote for the transfer
of the Target Equity under this Agreement;

 

(f) In order to maintain the ownership of all of the equity interests held by
Party B in Party C before transferring such equity interests to Party A, Party B
shall sign and deliver all necessary or proper documents, take all necessary or
proper actions, and raise all necessary or proper claims or all necessary or
proper defenses against all claims;

 

(g) Upon Party A’s request, Party C shall appoint the person or persons
designated by Party D to take up any directorship at Party C;

 

(h) Upon Party A’s request, Party B shall unconditionally transfer its equity
interests in Party C forthwith to Party A and/or the representative designated
by Party A and, without any compensation, to disclaim and give up any preemptive
or priority right to purchase Party C’s equity or other interests; and

 

(i) Party B shall strictly comply with provisions in this Agreement and other
contracts contemplated hereunder, perform its obligations hereunder and
thereunder, and not perform any act or fail to perform an act that may
materially affect the validity and enforceability of this Agreement.

 

3. Representations and Warranties

 

Party B and Party C hereby, on the signing date of this Agreement and each date
of transfer of the Target Equity, jointly and severally represent and warrant to
Party A as follows:

 

(a) Each Party is legally competent and has the right to sign and deliver this
Agreement, to sign pursuant to this Agreement any equity transfer agreement
(collectively referred to as “Transfer Agreement”) to transfer the Target
Equity, and to perform its obligations hereunder and under any Transfer
Agreement. This Agreement and any Transfer Agreement, upon signature, shall be
legal, valid and binding upon each Party and may be enforced against each Party
in accordance with their terms and conditions;

 



 5 

 



 

(b) The execution and delivery of this Agreement or any Transfer Agreement or
the performance by each Party of its obligations hereunder or under any Transfer
Agreement shall not (i) lead to a violation of any relevant PRC laws, (ii) be in
conflict with or contradiction to the articles of association or any other
constitutional documents of Party B and Party C, (iii) lead to a violation or
breach of any contract or document of which Party B or Party C is a party or by
which it is bound, (iv) lead to a violation of any conditions for any license,
approval or their validity or (v) lead to the suspension or cancellation of any
license or approval, or imposition of additional conditions for such license or
approval;

 

(c) Party B owns all of the equity interests in Party C, and unless permitted in
the Equity Pledge Agreement, there are no Security Interests over the Target
Equity;

 

(d) Party C does not have any other unpaid debts, except for (i) debts incurred
in its normal business operations and (ii) debts incurred with Party A’s prior
consent in writing; and

 

(e) No litigation, arbitration or administrative proceedings in relation to the
equity interests in Party C or Party C’s assets are currently on-going, pending,
or likely to occur.

 

4. Effective Date and Term

 

This Agreement shall come into force upon signature by the Parties and shall
remain valid for ten (10) years. It may be extended for an additional ten (10)
years at Party A’s option.

 

5. Governing Law and Dispute Resolution

 

5.1 Governing Law

 

The PRC law shall govern the execution, validity, interpretation, amendment,
termination and resolution of disputes arising out of this Agreement. The PRC
law referred to herein does not include the laws of Taiwan, the Hong Kong
Special Administration Region or the Macau Special Administration Region.

 

5.2 Dispute Resolution

 

Any dispute arising out of this Agreement or other related disputes shall be
settled first through friendly negotiations. If such dispute cannot be so
settled within thirty (30) days after one Party sends a written notice to
another Party, it may be submitted by either Party to the South China
International Economic and Trade Arbitration Commission and be arbitrated in
Beijing, China in accordance with its arbitration rules. The arbitration award
shall be accepted as final and binding upon all Parties.

 

6. Taxation and Expenses

 

Each Party shall bear any and all taxation, cost and expenses that occur to such
Party for the transfer and registration for the Target Equity and for the
preparation and execution of this Agreement and any Transfer Agreement and the
performance and completion of the transactions contemplated under this Agreement
and any Transfer Agreement.

 



 6 

 



 

7. Notice

 

Any notice or other communication sent by any Party shall be written in Chinese,
and sent by mail or facsimile transmission to the addresses of the other Parties
set forth below or to other designated addresses previously notified by any such
other Party. If any Party changes its address, it shall notify the other Parties
of such change in a timely and effective manner. The dates on which such notices
are deemed to have been effectively given shall be determined as follows:

 

(A) Notices given by personal delivery shall be deemed effectively given on the
date of personal delivery;

 

(B) Notices sent by registered airmail (postage prepaid) shall be deemed
effectively given on the seventh (7th) day after the date on which they were
mailed (as indicated by the postmark);

 

(C) Notices sent by a courier recognized by the Parties shall be deemed
effectively given on the third (3rd) day after they were sent to such courier
service agency; and

 

(D) Notices sent by facsimile transmission shall be deemed effectively given on
the first business day following the date of transmission, as indicated on the
document.



 

Party A: Rui Xiang Technology Group Limited

 

Address: RM 19C LOCKHART CTR 301-307 LOCKHART RD WAN CHAI HK

 

Email: lqlstxz@163.com

 

Tel: 18811139608



 

Party B: Jiuyuan Investment Company

 

Address: 1F-3F, No. 52 Building, South Road of East 4th Ring Road, Chaoyang
District, Beijing, China

 

Email: mengxiangbin@jiuyuancorp.com

 

Tel: +86 18501079999



 

Party B: Meng Xiangbin

 

Address: No.120, Building No.5, No. 66 Tongtai Road, Jinshui District,
Zhengzhou, Henan Province, China

 



 7 

 



 

Email: mengxiangbin@jiuyuancorp.com

 

Tel: +86 18501079999



 

Party C: Beijing Jiucheng Asset Management Company

 

Address: Room 1001, Unit 1, 9 F, No.2 Block, No.82 East 4th Ring Road, Chaoyang
District,Beijing ,China.

 

Email: mengxiangbin@jiuyuancorp.com

 

Tel: +86 18501079999



 

Party D: Beijing Jiucheng Information Consulting Company

 

Address: Room 401-2, Building No.1, Section 1, No.188 the South 4th Ring West
Road, Fengtai District, Beijing, China

 

Email: lqlstxz@163.com

 

Tel: 18811139608



 

8. Confidentiality

 

The Parties hereby acknowledge and confirm that any oral or written materials
exchanged between the Parties in relation to this Agreement are confidential
materials. Each Party hereby agrees that it shall keep confidential any other
Party’s confidential materials. Without the prior written consent of such other
Party, such Party shall not disclose to any third party such confidential
materials, unless in the following cases: (a) such materials are known or to
become known by public (not disclosed to public by such Party through its own
fault); (b) applicable laws or regulations of any stock exchange require
disclosure of such materials; or (c) such materials are disclosed, in relation
to the transactions contemplated in this Agreement, to such Party’s legal,
financial and other consultants who are subject to similar confidentiality
provisions. Any disclosure of such confidential materials by any working staff
or institution of any Party shall be deemed as disclosure of confidential
materials by such Party, and such Party shall bear responsibility therefor. This
section shall remain valid whether or not this Agreement has terminated due to
any reason.

 

9. Further Warranties

 

The Parties hereby agree to sign, as soon as possible, all reasonable and
necessary documents or documents conducive to the Parties for the purposes of
performing this Agreement, and further take all reasonable and necessary actions
or actions conducive to the Parties for the purposes of performing this
Agreement.

 



 8 

 



 

10. Miscellaneous Terms

 

10.1 Modification, Amendment and Supplement

 

Any modification, amendment and supplement to this Agreement shall be made upon
written consent by the Parties.

 

10.2 Observance of Laws and Regulations

 

The Parties shall observe all PRC laws and regulations and confirm that each
Party’s operations fully comply with such laws and regulations.

 

10.3 Complete Agreement

 

Except for the written modification, amendment and supplement to this Agreement
after its signing, this Agreement and Schedule I shall constitute the complete
Agreement made by the Parties in relation to the aforesaid matters.

 

10.4 Title

 

The titles in this Agreement are for convenience only and shall not be used for
interpretation, description or other purposes that may affect the meanings of
provisions herein.

 

10.5 Language

 

This Agreement is made in English in 5 originals.

 

10.6 Severability

 

If any of the terms or conditions hereunder or any portion thereof shall be
invalid, illegal, or unenforceable under any applicable PRC laws, the validity,
legality and enforceability of the remaining provisions hereunder shall not be
in any way affected or impaired. The Parties shall negotiate in good faith to
reach an agreement on a provision to replace the invalid. The economic effect
resulting from such valid provisions shall be equal to that from the invalid,
illegal or unenforceable provisions.

 

10.7 Successor

 

This Agreement is binding upon each Party’s successors and transferees of equity
interest, as if they were the contracting Parties hereof.

 

10.8 Continuous Validity

 

Any obligations due or becoming due before the expiry of this Agreement shall
continue to be valid after the expiry.

 

10.9 Non-waiver

 

The failure of any Party to exercise its rights to investigate the breach of any
other Party in any specific case shall not be deemed a waiver of such rights in
any other cases alike or not.

 



 9 

 



 

Party A: Rui Xiang Technology Group Limited

 

Legal Representative: Xiangbin Meng

 

Company Seal: (Seal) Rui Xiang Technology Group Limited

 

Date: 08/01/2017

 

Party B: Jiuyuan Investment Company

 

Legal Representative: Xiangbin Meng

 

Company Seal: (Seal) Jiuyuan Investment Company

 

Date: 08/01/2017



 

Party B: Meng Xiangbin



 

Party C:Beijing Jiucheng Asset Management Company

 

Legal Representative: Xiangbin Meng

 

Company Seal: (Seal) Beijing Jiucheng Asset Management Company

 

Date: 08/01/2017



 

Party D: Beijing Jiucheng Information Consulting Company

 

Legal Representative: Xiangbin Meng

 

Company Seal: (Seal) Beijing Jiucheng Information Consulting Company

 

Date: 08/01/2017

 

 

 



 

 

